                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


EDDIE TREVINO,                                §
                                              §
                 Plaintiff,                   §             SA-19-CV-00285-FB-ESC
                                              §
vs.                                           §
                                              §
STEINREAL 1 FAMILY LIMITED                    §
PARTNERSHIP, d/b/a NACO                       §
CENTRO, ARTHUR NEWMAN,                        §
deceased; HARRY E. NEWMAN, d/b/a              §
EL DORADO VILLAGE, and                        §
KATHLEEN KINDER,                              §
REPRESENTATIVE OF THE ESTATE                  §
OF ARTHUR NEWMAN,                             §
                                              §
                 Defendants.                  §


                         REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiff Eddie Treviño’s (“Treviño”) Motion

to Remand [#3], Treviño’s Motion for Leave to File Complaint [#18], Treviño’s Amended

Motion to Remand [#22], and Treviño’s Second Amended Motion to Remand [#27]. On May

13, 2019, the Honorable Fred Biery referred all pretrial proceedings in this case to the

undersigned for disposition pursuant to Rule 72 of the Federal Rules of Civil Procedure and

Rules CV-72 and 1(c) of Appendix C of the Local Rules of the United States District Court for

the Western District of Texas [#8]. The undersigned has authority to enter this Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is

recommended that Treviño’s Motion to Remand and Amended Motion to Remand be DENIED

AS MOOT, and that Treviño’s Second Amended Motion to Remand be DENIED. In addition,

Trevino’s Motion for Leave to File Complaint is GRANTED. Finally, it is also recommended
                                             1
that the Court decline to continue to exercise supplemental jurisdiction over Treviño’s state-law

claims, and that this case be REMANDED to the 150th Judicial District Court of Bexar County,

Texas.

                                 I. Factual and Procedural Background

         At issue is whether the Court has subject-matter jurisdiction over this case. The relevant

procedural history is as follows. On October 4, 2016, Treviño was injured in a trip-and-fall

accident in San Antonio, Texas. (Pl.’s Fifth Am. Pet.1 at 2.) Treviño filed a petition against

Steinreal Corporation in the 150th Judicial District Court of Bexar County, Texas, alleging

claims for negligence and statutory violations of the Texas Commission on Human Rights Act

(“the TCHRA”) and the Texas Accessibility Standards of the Texas Architectural Barriers Act

(“the TABA”). Treviño thereafter filed a first amended petition, which added Arthur Newman,

who was deceased, and Harry E. Newman, doing business as El Dorado Village, as defendants.

Treviño then filed a second amended petition, which added Steinreal 1 Family Limited

Partnership, doing business as Naco Centro, as a defendant. Treviño ultimately non-suited his

claims against Steinreal Corporation. Treviño subsequently filed a third amended petition, which

added Kathleen Kinder, Representative of the Estate of Arthur Newman, as a defendant. Treviño

then filed a fourth amended petition. On February 25, 2019, Treviño filed a fifth amended

petition, which is the live pleading in this case.

         On March 19, 2019, Defendants Harry E. Newman, doing business as El Dorado Village,

and Kathleen Kinder, Representative of the Estate of Arthur Newman (“the Newman

Defendants”)     filed   their     Notice   of   Removal   [#1]   in   this   Court   via   the   Case



         1
         A copy of Treviño Fifth Amended Petition is attached as part of Exhibit A to
Defendants Harry E. Newman, doing business as El Dorado Village, and Kathleen Kinder,
Representative of the Estate of Arthur Newman’s, Notice of Removal [#1].
                                                     2
Management/Electronic Case Files (CM/ECF) system, and provided Treviño with a copy of the

removal petition. (Doc. 4, Ex. B at 1.) The Notice of Removal invoked this Court’s federal-

question jurisdiction. (Notice of Removal [#1] at ¶ 3.) Later that day, Treviño filed a sixth

amended petition in state court. On March 20, 2019, the Newman Defendants filed their removal

petition with the clerk of the state court.

        Treviño filed a motion to remand [#3], arguing that this Court does not have subject-

matter jurisdiction over this action because there is no federal question in this case. The

Newman Defendants filed a response [#4], Treviño filed a reply [#5], and the Newman

Defendants filed a sur-reply [#12]. The Court held an initial pretrial conference on June 18,

2019, at which argument was heard on Treviño’s Motion to Remand. On June 21, 2019, Treviño

filed a motion for leave to file an amended complaint [#18]. On July 8, 2019, Treviño filed an

amended motion to remand [#22]. On August 28, 2019, Treviño’s filed a second amended

motion to remand [#27].

        As explained more fully below, the Court has subject-matter jurisdiction over this case

because Treviño’s complaint states a federal question. However, Treviño subsequently amended

his complaint to remove all federal claims, and the Court should decline to continue to exercise

supplemental jurisdiction over Treviño’s state-law claims and remand this matter to state court.

                       II. Treviño’s Second Amended Motion to Remand

        “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). “It is to be presumed that a cause lies outside this limited

jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Id. (internal citations omitted). Because the Newman Defendants invoked the

jurisdiction of the federal courts by removing Treviño’s state-court case to federal court, they



                                                3
must prove that federal jurisdiction existed at the time of removal. See Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (“The removing party bears the burden

of showing that federal jurisdiction exists and that removal was proper.”).

       The Newman Defendants filed a notice of removal in this Court on March 19, 2019,

asserting that Treviño’s complaint raised a federal question.2 The federal removal statute allows

for the removal of “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction.”       28 U.S.C. § 1441(a).         To determine whether

jurisdiction is present for removal, the court considers the claims in the state-court petition as

they existed at the time of removal. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256,

264 (5th Cir. 1995) (“[A] complaint amended post-removal cannot divest a federal court of

jurisdiction.”). “The removal statute is . . . to be strictly construed and any doubt as to the

propriety of removal should be resolved in favor of remand.” In re Hot-Hed Inc., 477 F.3d 320,

323 (5th Cir. 2007).

       Federal district courts have original jurisdiction over civil cases “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. To determine whether a

case “arises under” federal law, courts apply the “well-pleaded complaint” rule, under which

“federal jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987); see also

Willy v. Coastal Corp., 855 F.2d 1160, 1165 (5th Cir. 1988) (“In cases removed to federal court,

the plaintiff’s well-pleaded complaint, not the removal petition, must establish that the case

arises under federal law.”).    A well-pleaded complaint presents a federal question when it


       2
         In their Notice of Removal, the Newman Defendants alleged that “this case was not
removable when originally filed,” thereby disclaiming the existence of diversity. (Notice of
Removal at ¶ 3.) Accordingly, this Court’s jurisdiction must be based on the existence of a
federal question under 28 U.S.C. § 1331.
                                                 4
“establishes either that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.” Franchise Tax Bd. of

State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 27–28 (1983).

       Treviño moves to remand this action to state court for lack of subject-matter jurisdiction.

In response, the Newman Defendants argue that Treviño’s complaint states a claim created by

federal law. The undersigned agrees.3

       On December 17, 2018, Treviño filed a fourth amended petition, which added a section

titled “Application for Permanent Injunction and Declaration.” (Pl.’s Fourth Am. Pet.4 at 7.)

The last sentence of that section provides, in pertinent part: “Plaintiff hereby seek [sic] an Order:

(1) directing the Defendant(s) to modify their premise to bring it into compliance with State law .

. . .” (Id. at 7.) Treviño filed a fifth amended petition on February 25, 2019, which added the

following language to the beginning of the above-quoted section:

       On or about July 26, 1990, Congress enacted the American with Disabilities Act
       (“ADA”), 42 U.S.C. Sec. 12101 et seq. Commercial enterprises were provided
       one and a half years from enactment of the statute to implement its requirements.
       The effective title III of the ADA was January 26, 1992, 42 U.S. C. Sec. 12181,
       20 C.F.R. Sec. 36. 508(A).

       Pursuant to 42 U.S.C. Sec. 12181(7) and 28 C.F. R. Sec. 36.104, the premises are
       places of public accommodation in that it is a business that is owned and operated
       by a private entity and that provides goods and services to the public.

       The Defendant have discriminated and continue to discriminate against the
       Plaintiff and others who are similarly situated by denying safe access and equal
       enjoyment of the facilities in derogation of 42 U.S.C. Sec. 12101 et seq.



       3
         In the alternative, the Newman Defendants claim that Treviño’s references to federal
law indicates that Treviño’s right to relief necessarily depends on resolution of a substantial
question of federal law. Because Treviño’s complaint states a claim created by federal law,
however, the Court need not, at this time, consider this argument.
       4
       A copy of Treviño Fourth Amended Petition is attached as part of Exhibit A to the
Newman Defendants’ Notice of Removal [#1].
                                                   5
       The ADA is codified at 28 C.F.R. Part 36, Texas Architectural Barriers Act (Tex.
       Govt. Code Sec. 469, et seq., Tex. Human Resource Code Sec. 121.003.

(Fifth Am. Pet. at 7–8.) Treviño’s Fifth Amended Petition also amended the last sentence of the

Application for Permanent Injunction and Declaration section to state, in pertinent part: “Plaintiff

hereby seek [sic] an Order: (1) directing the Defendant(s) to modify their premise to bring it into

compliance with State and Federal law . . . .” (Id. at 9 (emphasis added).)

       In his Fourth Amended Petition, Treviño sought an order requiring Defendants to comply

“with State law.” Now, however, Treviño seeks an order requiring Defendants to comply “with

State and Federal law.” That, combined with the insertion of four paragraphs related to the

Americans with Disabilities Act of 1990 (“the ADA”), 42 U.S.C. §§ 12101–12213, leads the

undersigned to conclude that Treviño’s Fifth Amended Petition asserts a federal claim under the

ADA.

       Treviño’s arguments to the contrary are unpersuasive. Treviño argues that he did not

invoke the ADA to state a federal claim, but because “State Law incorporates standards from the

ADA and applies them to State facilities.” (Pl.’s First Am. Mot. to Remand at ¶ 2.13.) In so

arguing, Treviño relies primarily on the Fifth Circuit’s decision in Howery v. Allstate Ins. Co.,

243 F.3d 912 (5th Cir. 2001). But Howery is not analogous.

       In Howery, the Fifth Circuit concluded that a passing reference to federal law in a state-

court pleading, asserting only state law claims, did not confer federal-question jurisdiction. In

that case, the plaintiff’s home burned down. See id. at 914. When he demanded payment from

his insurer, it refused, accusing him of arson. See id. The plaintiff filed suit in Texas state court,

asserting breach-of-contract and bad-faith claims against his insurer.        See id.    In his tenth

amended petition, the plaintiff mentioned, for the first time, “Federal Trade Commission rules,




                                                  6
regulations, and statutes.” Id. at 915. Specifically, the plaintiff alleged that Allstate violated the

Texas Deceptive Trade Practices–Consumer Protection Act, and further asserted that:

       Allstate’s destruction of [Howery’s] file . . . constituted a further violation of the
       Texas Deceptive Trade Practices Act, for which plaintiff sues for recovery.
       Allstate also engaged in conduct in violation of the Federal Trade Commission
       rules, regulations, and statutes by obtaining Plaintiff's credit report in a prohibited
       manner, a further violation of the Texas Deceptive Trade Practices Act.

Id. The insurer then removed the case to federal court, asserting federal-question jurisdiction.

The Fifth Circuit disagreed, reasoning that:

       A fair reading of the complaint . . . makes clear that it was not invoking the [Fair
       Credit Report Act (FCRA)] to state a federal claim. Howery’s mention of the
       FTC rules, regulations, and statutes falls in the middle of a list of alleged Allstate
       actions that Howery alleged were “further violation[s]” of the Texas Deceptive
       Trade Practices Act. From its context, it appears that Howery’s mention of
       federal law merely served to describe types of conduct that violated the DTPA,
       not to allege a separate cause of action under the FCRA. This conclusion is
       bolstered by the fact that the complaint explicitly alleges that Allstate violated
       specific sections of the DTPA and Texas Insurance Code and regulations, but
       makes no explicit mention of any specific federal statute or regulation.

Id. at 917–18 (internal citations omitted). The Newman Defendants’ reliance on Howery is

misplaced because, in this case, Treviño’s complaint explicitly mentions the ADA and its

implementing regulations and seeks injunctive relief under that federal statute. Thus, Treviño’s

mention of the ADA does not merely serve to describe types of conduct that violated the

TCHRA and the TABA, but to allege a separate cause of action and demand relief under the

ADA.

       Alternatively, Treviño argues that his Sixth Amended Petition was the live pleading at the

time of removal.5 Treviño acknowledges that his Fifth Amended Petition was the live pleading

when the Newman Defendants filed their Notice of Removal in this Court on March 19, 2019.



       5
         A copy of Treviño’s Sixth Amended Petition is attached as Exhibit 1 to Treviño’s
Motion to Remand [#3].
                                                  7
However, later that day, Treviño filed a sixth amended petition in state court, and the Newman

Defendants did not file a copy of their petition with the clerk of the state court until the next day,

March 20, 2019. On this basis, Treviño contends that the Sixth Amended Petition was the live

pleading at the time of removal and that the Sixth Amended Petition does not contain a federal

question. The undersigned is unconvinced.

       The Fifth Circuit has stated that “[f]ailure to file a copy of the removal petition with the

state court clerk is a procedural defect, and does not defeat the federal court’s jurisdiction.”

Dukes v. S.C. Ins. Co., 770 F.2d 545, 547 (5th Cir. 1985); see also Prewitt v. City of Greenville,

Miss., 202 F.3d 265 (5th Cir. 1999) (“The failure of the removing party to file a notice of

removal in the state court does not defeat the district court’s jurisdiction.”) (citing Dukes, 770

F.2d at 547). Treviño notes that the Fifth Circuit has also held that “the state court retains

jurisdiction until the state court receives actual or constructive notice of the removal.” Dukes,

770 F.2d at 547. On this basis, Treviño argues that “when the Plaintiff filed its Plaintiff’s Sixth

Amended Petition, the State Court had not lost jurisdiction since the Defendant had failed to file

its Notice of Removal with the Bexar County District Clerk.” (Pl.’s Reply to Def.’s Mem. in

Resp. to Pl.’s Mot. to Remand [#5] at ¶ 2.1.) That may be true, but it misses the point.

       There is some disagreement as to when removal is effective. Compare Anthony v.

Runyon, 76 F.3d 210, 214 (8th Cir. 1996) (“[R]emoval is effected when the notice of removal is

filed with the state court and at no other time”) with Resolution Tr. Corp. v. Bayside Developers,

43 F.3d 1230, 1240 (9th Cir. 1994) (stating that removal is effected simply by filing the notice of

removal in the federal court). The procedure for removal of an action to a federal court is

governed by 28 U.S.C. § 1446, which requires the defendants to, among other things, promptly

notify the plaintiff of the removal in writing and file a copy of the petition with the clerk of the



                                                  8
state court. As Treviño notes in his Motion to Remand, the Fifth Circuit has held that “the state

court continues to have jurisdiction until it has been given actual or constructive notice of

removal.” Murray v. Ford Motor Co., 770 F.2d 461, 463 (5th Cir. 1985). When Treviño filed

his Sixth Amended Petition in state court, the Newman Defendants had not yet filed a copy of

the petition with the clerk of the state court, and, therefore, the state court still had jurisdiction.

        But the issue in this case is not when the state court’s jurisdiction ended; rather, it is when

this Court’s jurisdiction began. “Federal jurisdiction commences when the defendant files the

notice of removal with the district court, and filing the notice with the state clerk affects the

state’s jurisdiction rather than federal jurisdiction.” Malloy v. Ocwen Loan Servicing, LLC, No.

3:18-CV-379-G (BH), 2018 WL 5315840, at *2 (N.D. Tex. Oct. 5, 2018), report and

recommendation adopted, No. 3:18-CV-0379-G (BH), 2018 WL 5312839 (N.D. Tex. Oct. 26,

2018) (internal quotations and citations omitted). When the Newman Defendants filed their

Notice of Removal with this Court, Treviño’s Fifth Amended Petition was the live pleading.

That Treviño subsequently filed a sixth amended petition in state court does not affect this

Court’s jurisdiction. Cf. Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991)

(“We have consistently held that if jurisdiction exists at the time an action is commenced, such

jurisdiction may not be divested by subsequent events.”).

        “The purpose of filing a copy of the removal petition with the state court is to inform the

state district judge that he can no longer proceed with the case until the federal court decides

whether it will retain jurisdiction or not.” Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D.

Tex. 2011) (internal quotation marks and citation omitted). Here, the state-court record shows

that no action was taken by the state court between March 19, 2019, when the notice of removal

was filed in this Court, and March 20, 2019, when a copy of the notice was filed in state court.



                                                    9
And no action has been taken by the state court since then. Consequently, the purpose of §

1446(d) would not be undermined by this Court’s exercise of jurisdiction.6

       In sum, Treviño’s Fifth Amended Petition, which is the live pleading in this case, states a

claim created by the laws of the United States. Thus, this Court has subject-matter jurisdiction

over this case, and Treviño’s motions to remand should be denied.

                      III. Treviño’s Motion for Leave to File Complaint

       Federal Rule of Civil Procedure 15(a) applies to amendments before trial and provides

that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

The Fifth Circuit has observed that “Rule 15(a) ‘evinces a bias in favor of granting leave to

amend.’” Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir. 2016) (quoting Herrmann

Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 566 (5th Cir. 2002)); see also Dussouy v. Gulf

Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981) (“The policy of the federal rules is to permit

liberal amendment to facilitate determination of claims on the merits and to prevent litigation

from becoming a technical exercise in the fine points of pleading.”). “This leave to amend,

however, is by no means automatic.” Davis v. United States, 961 F.2d 53, 57 (5th Cir. 1991).

Therefore, whether a party should be allowed to amend his pleadings is a decision that is left to

the sound discretion of the district court. See Moody v. FMC Corp., 995 F.2d 63, 65 (5th Cir.

1993). In exercising its discretion, “the district court may consider such factors as undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by



       6
          The Newman Defendants also argue that, even if Treviño’s Sixth Amended Petition was
the live pleading at the time of removal, this Court would still have federal-question jurisdiction
over this case. That is so, the Newman Defendants argue, because Treviño’s Sixth Amended
Petition, like his Fifth Amended Petition, seeks an order requiring Defendants to comply “with
State and Federal law.” (Pl.’s Sixth. Am. Pet. [#3-1] at 8.) However, because the Court finds
that Treviño’s Fifth Amended Petition was the live pleading at the time of removal, the Court
need not, at this time, consider this argument.
                                                10
amendments previously allowed, undue prejudice to the opposing party, and futility of

amendment.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993). Ultimately,

however, “unless there is a substantial reason to deny leave to amend, the discretion of the

district court is not broad enough to permit denial.” Dussouy, 660 F.2d at 598.

       Treviño has filed a motion for leave to file an amended complaint, the purpose of which

appears to be to remove all federal claims. The Newman Defendants argue that the motion to

amend should be denied because it is an attempt to circumvent federal jurisdiction. In support of

their position, the Newman Defendants quote language from In re Wilson Indus., Inc., 886 F.2d

93, 95 (5th Cir. 1989), that “it has long been held that a plaintiff may not precipitate a remand of

an action by amending the complaint to eliminate the basis for removal.” But the Newman

Defendants omitted from their brief the first five words of the above-quoted sentence. In fact, In

re Wilson stated that, “[w]ith one exception discussed below, it has long been held that a plaintiff

may not precipitate a remand of an action by amending the complaint to eliminate the basis for

removal.” Id. (emphasis added). In re Wilson then explained that the one exception to that rule

is cases involving pendent state-law claims and then cited to the Supreme Court’s decision in

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988), in which the Court held that a

district court has discretion to remand pendent state-law claims after the plaintiff has dropped the

federal cause of action on which removal was originally based. See In re Wilson, 886 F.2d at 95.

Viewed in this context, In re Wilson supports Treviño’s position and not that of the Newman

Defendants.

       In short, under the liberal standard for granting leave to amend pleadings, Treviño should

be allowed to amend his complaint.         Accordingly, Treviño’s motion to file an amended

complaint is granted.



                                                11
                                 IV. Remand Recommendation

       Treviño Original Complaint7 does not state a federal claim, and it is recommended that

the Court decline to exercise jurisdiction over Treviño’s pendent state-law claims and remand

this case to Texas state court. In deciding whether to exercise jurisdiction over pendent state-law

claims, the district court should consider the statutory factors set forth in 28 U.S.C. § 1367(c),

and the common-law factors of judicial economy, convenience, fairness, and comity.             See

Carnegie-Mellon, 484 U.S. at 353; United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

(1966). “These interests are to be considered on a case-by-case basis, and no single factor is

dispositive.” Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008). Section 1367 authorizes a

district court to decline to exercise supplemental jurisdiction over a state-law claim if:

       (1) the claim raises a novel or complex issue of State law,

       (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,

       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or

       (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

§ 1367(c).

       In this case, the Court dismissed all federal claims when it granted Treviño’s motion to

file an amended complaint. Thus, § 1367(c)(3) counsels remand. In addition to the statutory

factors, the common-law factors of judicial economy, convenience, fairness, and comity also

weigh in favor of declining jurisdiction. At the time the federal claims were deleted, the Court

had conducted only one hearing on the case, an initial pretrial conference on June 18, 2019.



       7
         Treviño styled his amended pleading as “Plaintiff’s Original Complaint,” and the
undersigned will refer to it as such.
                                                 12
Thus, hardly any federal-court resources have been devoted to the consideration of the state-law

claims. See La Porte Const. Co. v. Bayshore Nat. Bank of La Porte, 805 F.2d 1254, 1257 (5th

Cir. 1986) (reasoning that the judicial-economy factor favored remand because there was no

commitment of federal-judicial resources). Also, it is fair to have exclusively state-law claims

heard in state court, and there is nothing to indicate that remand would prejudice the litigants,

who have been in federal court for only a few months. Finally, “[r]emanding state claims to a

state court certainly satisfies ‘interests of federalism and comity.’” Welch v. Jannereth, 496 Fed.

App’x 411, 414 (5th Cir. 2012) (quoting Enochs v. Lampasas Cty., 641 F.3d 155, 160 (5th Cir.

2011)).

          The Newman Defendants claim that the statutory and common-law factors weigh in favor

of retaining jurisdiction because Treviño’s motion to amend his complaint to remove all federal

claims is a form of forum manipulation. But the Fifth Circuit rejected such an argument in

Enochs. In that case, the Fifth Circuit held that the district court abused its discretion by failing

to remand the case to Texas state court after all federal claims had been deleted and only Texas

state-law claims remained. See Enochs, 641 F.3d at 163. The court explained that:

          Guarding against improper forum manipulation is only one of the important
          considerations we examine in determining whether a district court abused its
          discretion in failing to remand. It is not so serious of a concern that it can become
          a trump card which overrides all of the other factors we are instructed to consider
          and balance.

Id. at 160–61. Accordingly, as a general rule, “a court should decline to exercise jurisdiction

over remaining state-law claims when all federal-law claims are eliminated before trial.”

Brookshire Bros. Holding v. Dayco Prod., Inc., 554 F.3d 595, 602 (5th Cir. 2009); see also

Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992) (“Our




                                                   13
general rule is to dismiss state claims when the federal claims to which they are pendent are

dismissed.”).

       In sum, the balance of statutory and common-law factors weighs in favor of remand.

Therefore, the Court should relinquish jurisdiction over the Texas state-law claims and remand

this case to Texas state court.

                              V. Conclusion and Recommendations

       Having considered the motions, the related filings, the arguments made at the initial

pretrial conference, the applicable legal authorities, and the entire record in this matter, the

undersigned recommends that Treviño’s Motion to Remand [#4] and Amended Motion to

Remand [#22] be DENIED AS MOOT, and that Treviño’s Second Amended Motion to Remand

[#27] be DENIED.

       In addition, for the reasons set forth above, the Court is of the opinion that Treviño’s

motion to amend should be granted. IT IS, THEREFORE, ORDERED that Treviño’s Motion

for Leave to File Complaint [#18] is GRANTED. IT IS FURTHER ORDERED that the

United States District Clerk shall FILE Treviño’s Original Complaint, attached as Exhibit 1 to

Treviño’s Motion for Leave to File Complaint.

       Finally, it is recommended that the Court decline to exercise supplemental jurisdiction

over Treviño’s state-law claims, and that this case be REMANDED to the 150th Judicial District

Court of Bexar County, Texas.

       Also before the Court are Defendants Harry E. Newman and Kathy Kinder, Independent

Representative of the Estate of Arthur Newman, d/b/a El Dorado Village’s Motion for Leave to

File Third Amended Answer [#24] and Defendants Harry E. Newman and Kathy Kinder,

Independent Representative of the Estate of Arthur Newman, d/b/a El Dorado Village’s Rule 702



                                                14
Motion to Exclude the Testimony and Opinions of Norm Cooper, or, Alternatively, for a

Daubert Hearing [#29]. Because the undersigned has recommended that this case be remanded

to state court, the undersigned recommends that these motions be held in abeyance pending the

District Court’s review of this report and recommendation. If the District Court accepts the

undersigned’s recommendation, the motions will be remanded for disposition by the state court.

              VI. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the




                                                 15
unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 16th day of September, 2019.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               16
